Status
This office action supplements the office action of 4/28/21 due to that action not examining the claims of the preliminary amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-2, 4-8, 10, 13-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10556186. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter set forth in the instant claims is within the subject matter of the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "smooth" in claims 6, 17, and 19 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised Accordingly, the metes and bounds of the claim cannot be determined since what amounts to a “smooth” ride is highly subjective and cannot be determined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,093,080 to Schwarzkopf
Regarding claims 7 and 13, Schwarzkopf discloses a car 2 configured for a track 3 and attached to a lead car 1 having an aperture (i.e. socket as set forth in col. 4, line 14), wheel assemblies secured at a backend thereof (see Fig. 1), a passenger seat secured to the chassis (see Fig. 1), and a coupling arm (9,10) with a first end secured to the chassis and a second end coupled within the chassis of the lead car (see Fig. 1 wherein the second end is defined by 9 and the first end is defined by 10) and the second end comprising an articulated coupling (as evident from Fig. 1 and Fig. 4) and the cars experience enhanced articulation (as evident from Fig. 1). 
Regarding claims 8 and 14, Schwarzkopf discloses the car of claim 7 and 13 respectively wherein said articulated coupling included a rod end that couples to a receiver (i.e. structure defining the socket (see Fig. 4)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf.

Regarding claims 10 and 16, Schwarzkopf discloses the car of claim 7 and 13 respectively wherein the ends of the rod are fastened to the chassis by screws but does not provide for welding. It would have been obvious to one of ordinary skill in the art to incorporate welding to include a two-piece rod end instead of a single piece with the motivation of retrofitting either coupling portions onto identical fastening portions of the rod ends (i.e. 9 and 10 would then have a fastening end and a coupling end).

Claim 1-2, 4-6, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf in view of US Patent 2,674,957 to Miler.
Regarding claims 1-2, 4, and 6, Schwarzkopf discloses a roller coaster car assembly comprising a lead car 1 and a secondary car 2, the lead car with front and back wheel assemblies corresponding with first and second portions of the chassis (as evident from Fig. 1) with a passenger seat secured to the back portion of the lead car (as evident from Fig. 1), the secondary car with a single wheel assembly only at the back portion thereof(Fig. 1) with a second passenger seat (Fig. 1), a coupling arm (9, 10) with a first end secured to the second chassis (Fig. 4) and a second end secured to a first receiver via an aperture (as evident from Fig. 1 and 4 wherein the receiver is that space that receives the end of 9 on 3 sides as shown in Fig. 4). Schwarzkopf discloses a second receiver in the secondary car (see Fig. 1) to receive another coupling arm and another secondary car (see Fig. 1). Schwarzkopf does not provide for a lead car with articulating portions providing a smooth ride as between the first and second or front and Miler provides for such (see Fig. 1 and Fig. 5 providing for the front portion and rear portions). It would have been obvious to one of ordinary skill in the art to articulate the front truck of Schwarzkopf as taught by Miler with the motivation of avoiding twisting as the plane of the track changes due to banks at curves, etc. (see col. 2, lines 8-10).
Regarding claim 5, Schwarzkopf discloses that the ends of the rod are fastened to the chassis by screws but does not provide for welding. It would have been obvious to one of ordinary skill in the art to incorporate welding to include a two-piece rod end instead of a single piece with the motivation of retrofitting either coupling portions onto identical fastening portions of the rod ends (i.e. 9 and 10 would then have a fastening end and a coupling end). 
Regarding claim 17, Schwarzkopf discloses the car of claim 13 but Schwarzkopf does not provide for a lead car with articulating portions providing a smooth ride. Miler provides for such (see Fig. 1 and Fig. 5 providing for the front portion). It would have been obvious to one of ordinary skill in the art to articulate the front truck of Schwarzkopf as taught by Miler with the motivation of avoiding twisting as the plane of the track changes due to banks at curves, etc. (see col. 2, lines 8-10).
Regarding claim 18, Schwarzkopf in view of Miler discloses the car of claim 17 wherein each articulated portion of the lead car has its own wheel assemblies and the wheels for the back portion are provided at the rear of the back portion (see Fig. 1 of Miler). It would have been obvious to one of ordinary skill in the art to incorporate such for the same reasons provided in 17.
Regarding claim 19, Schwarzkopf in view of Miler discloses the car of claim 1 wherein said first portion is seatless and twists with respect to said second portion, said twisting portion providing a smooth ride while assisting in steering said lead car (as evident from Fig. 1 of Miller with the same motivation provided for claim 1). 


Allowable Subject Matter
The indicated allowability of claims 3, 9, and 15 in the correspondence of 4/28/21 is withdrawn because these claims were canceled in the preliminary amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617